

 S1869 ENR: Whistleblower Protection Coordination Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1869IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and rename the position of Whistleblower Ombudsman to be the Whistleblower
 Protection Coordinator. 1.Short titleThis Act may be cited as the Whistleblower Protection Coordination Act.2.Reauthorization(a)In generalSection 3(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1)(C)—(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;(B)by striking Ombudsman who shall educate agency employees— and inserting the following:Coordinator who shall—(i)educate agency employees—; (C)in subclause (I), as so redesignated, by striking on retaliation and inserting against retaliation;(D)in subclause (II), as so redesignated, by striking the period at the end and inserting the following:, including—(aa)the means by which employees may seek review of any allegation of reprisal, including the roles of the Office of the Inspector General, the Office of Special Counsel, the Merit Systems Protection Board, and any other relevant entities; and(bb)general information about the timeliness of such cases, the availability of any alternative dispute mechanisms, and avenues for potential relief.; and(E)by adding at the end the following:(ii)assist the Inspector General in promoting the timely and appropriate handling and consideration of protected disclosures and allegations of reprisal, to the extent practicable, by the Inspector General; and(iii)assist the Inspector General in facilitating communication and coordination with the Special Counsel, the Council of the Inspectors General on Integrity and Efficiency, the establishment, Congress, and any other relevant entity regarding the timely and appropriate handling and consideration of protected disclosures, allegations of reprisal, and general matters regarding the implementation and administration of whistleblower protection laws, rules, and regulations.; (2)in paragraph (2), by striking Ombudsman and inserting Coordinator;(3)by redesignating paragraph (3) as paragraph (4); and(4)by inserting after paragraph (2) the following:(3)The Whistleblower Protection Coordinator shall have direct access to the Inspector General as needed to accomplish the requirements of this subsection..(b)Responsibilities of CIGIESection 11(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(5)Additional responsibilities relating to whistleblower protectionThe Council shall—(A)facilitate the work of the Whistleblower Protection Coordinators designated under section 3(d)(C); and(B)in consultation with the Office of Special Counsel and Whistleblower Protection Coordinators from the member offices of the Inspector General, develop best practices for coordination and communication in promoting the timely and appropriate handling and consideration of protected disclosures, allegations of reprisal, and general matters regarding the implementation and administration of whistleblower protection laws, in accordance with Federal law..(c)ReportingSection 5 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (a), by amending paragraph (20) to read as follows:(20)(A)a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation; and(B)what, if any, consequences the establishment actually imposed to hold the official described in subparagraph (A) accountable;; and(2)in subsection (b)—(A)in paragraph (3)(D), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)whether the establishment entered into a settlement agreement with the official described in subsection (a)(20)(A), which shall be reported regardless of any confidentiality agreement relating to the settlement agreement; and.(d)Repeal of sunset(1)In generalSubsection (c) of section 117 of the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199; 126 Stat. 1475) is repealed.(2)Retroactive effective dateThe amendment made by paragraph (1) shall take effect on November 26, 2017.Speaker of the House of RepresentativesVice President of the United States and President of the Senate